Smith, C. J.,
delivered the opinion of the court.
Although appellees “had commenced proceedings at law for the recovery of the debt which is the foundation of the bill, this did not preclude them from prosecuting, at the same time, with the action at law, this bill to *14subject property fraudulently conveyed by tbe defendants.” Anderson v. Newman, 60 Miss. 532.
Tbe bill neither states a cause of action nor seeks any relief against G-. R. McCoy, so that he was improperly joined as a defendant. This misjoinder, however, should not result in the dismissal of the bill as to any of the defendants except G-. R. McCoy.
It is not necessary in order for appellees to obtain the relief sought for that the holders of liens placed on the property here involved prior to the execution of the deeds alleged to have been fraudulently made, which liens are not attacked in this proceeding, be made parties defendant hereto.
The effect of the allegations of the bill, as we understand them, is to charge that the deeds sought to be canceled, other than the one to Hall & Legan Lumber Company, were executed without any consideration having been paid therefor by the grantees therein for the purpose on the part of both of both the grantors and grantees of hindering, delaying, and defrauding ap-pellee in the collection of its debt, which fact was known to the Hall & Legan Lumber Company when it afterwards purchased the land from the alleged fraudulent grantees, the said lumber company thereby intending to aid in placing the lands still further beyond the reach of the appellant’s creditors. This is sufficient allegation of fraud to call for an answer.
Affirmed and remanded, with leave to appellants to answer within thirty days after filing of mandate in the court below.

Affirmed and remanded.